—Judgment, Supreme Court, Bronx County (Arlene Silverman, J.), rendered October 26, 1992, convicting defendant, upon a jury verdict, of robbery in the second degree, and sentencing him, as a second felony offender, to 7 to 14 years, unanimously affirmed.
It was a permissible intrusion for the officers to have approached the defendant to ask him general questions, based upon their founded suspicion that criminality was afoot, derived from the defendant’s actions of (1) changing his pace upon noticing the police, (2) attempting to hide the bag he was carrying from the officers’ view, (3) continually looking over his shoulder, and (4) entering a vestibule and banging his hand on the buzzer panel to gain entry. "Although each factor, standing alone, could be susceptible to an innocent interpretation, a view of the entire circumstances” gave the officers a founded suspicion that criminality was afoot, such to invoke their common law right to inquire (People v Evans, 65 NY2d 629, 630). Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Nardelli, JJ.